Broyles, C. J.
The defendant was convicted of unlawfully possessing whisky. The evidence authorized the verdict. The defendant's statement that he did not know that the whisky was in his house, and that his wife had it brought there without his knowledge, was not corroborated by the evidence, and was evidently rejected by the jury. The court *892did not err in overruling the motion for new trial which contained the general grounds only.
Decided April 8, 1939.
P. Z. Geer, for plaintiff in error.
B. G. Hays, solicitor pro tern., contra.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.